elementary and fundamental requirement of due process in any
                 proceeding which is to be accorded finality is notice reasonably calculated,
                 under all the circumstances, to apprise interested parties of the pendency
                 of the action and afford them an opportunity to present their objections."),
                 and we therefore affirm the district court's decision to set aside the New
                 York judgment.'    Rosenstein v. Steele, 103 Nev. 571, 573, 747 P.2d 230,
                 231 (1987) (explaining that a lack of due process is an appropriate basis to
                 set aside a foreign judgment under the Full Faith and Credit Clause of the
                 United States Constitution).
                               It is so ORDERED.




                                            j.
                 Parraguirre                                Cherry




                        'Although the district court's finding that appellant had failed to
                 make a good-faith effort to work out a payment arrangement with
                 respondent before commencing the New York action was not a proper
                 basis for setting aside the judgment, see Rosenstein u. Steele, 103 Nev. 571,
                 573, 747 P.2d 230, 231 (1987) (explaining that, under the Full Faith and
                 Credit Clause of the United States Constitution, the courts of this state
                 may not set aside a final judgment of a sister state "absent a showing of
                 fraud, lack of due process or lack of jurisdiction in the rendering state"),
                 we may affirm the judgment of the district court if it reached the right
                 result, even if it did so for the wrong reason. See Sengel v. IGT, 116 Nev.
                 565, 570, 2 P.3d 258, 261 (2000).


SUPREME COURT
        OF
     NEVADA
                                                       2
(CD 1947A    e
                    cc: Hon. Douglas Smith, District Judge
                         Salvatore C. Gugino, Settlement Judge
                         The Bach Law Firm
                         Gordon & Rees, LLP
                         Eighth District Court Clerk




SUPREME COURT
       OF
    NEVADA
                                                      3
(01 1947A 9rfgrk,